


Exhibit 10. 1


OFFICER SPECIAL SEVERANCE AGREEMENT
This Officer Special Severance Agreement (this “Agreement”), effective on
______________, 20__ (the “Effective Date”), is made between Rogers Corporation,
a Massachusetts corporation, (herein referred to as the “Company”) and
__________________ (the “Officer”). The Company and the Officer are collectively
referred to herein as the “Parties” and individually referred to as a “Party.”
WITNESSETH THAT
WHEREAS, the Officer is employed by the Company or provides services directly or
indirectly to the Company as a senior executive of the Company or one, or more
than one, of the Company’s subsidiaries; and
WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
the Company should provide certain compensation and benefits to the Officer in
the event that the Officer’s employment is terminated on or after a change in
the ownership or control of the Company under certain circumstances on the terms
set forth below.
NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein, the parties hereto agree as follows:
1.
Purpose. The Company considers a sound and vital management team to be
essential. Management personnel who become concerned about the possibility that
the Company may undergo a Change in Control (as defined in Paragraph 2 below)
may terminate employment or become distracted. Accordingly, the Board has
determined to extend this Agreement to minimize the distraction the Officer may
suffer from the possibility of a Change in Control.



2.
Change in Control. The term “Change in Control” for purposes of this Agreement
shall mean the earliest to occur of the following events during the Term (as
defined in Paragraph 3(d) below):

(a)
closing of the sale of all or substantially all of the assets of the Company on
a consolidated basis to an unrelated person or entity,

(b)
closing of the sale of all of the Company’s common stock to an unrelated person
or entity,

(c)
there is a consummation of any merger, reorganization, consolidation or share
exchange unless the persons who were the beneficial owners of the outstanding
shares of the common stock of Company immediately before the consummation of
such transaction beneficially own more than 50% of the outstanding shares of the
common stock of the successor or survivor entity in such transaction immediately
following the consummation of such transaction. For purposes of this Paragraph
2(c), the percentage of the beneficially owned shares of the successor or
survivor entity described above shall be determined exclusively by reference to
the shares of the successor or survivor entity which result from the beneficial
ownership of shares of common stock of the Company by the persons described
above immediately before the consummation of such transaction.





3.
Term.







--------------------------------------------------------------------------------




(a)
The term of this Agreement shall be the period beginning on the Effective Date
and ending on the third anniversary of the Effective Date; provided, however,
that:



(i)
the term of this Agreement shall be automatically extended thereafter for
successive three year periods unless, at least ninety (90) days prior to the
third anniversary of the Effective Date or twelve months prior to the then
current succeeding three-year extended term of this Agreement, either Party has
notified the other Party that the term hereunder shall expire at the end of the
then-current term; and



(ii)
if a Change in Control occurs prior to the scheduled expiration of the term of
this Agreement as described above, the term of this Agreement shall
automatically be extended until the second anniversary of such Change in Control
(the “Protection Period”).



(b)
If no Change in Control occurs prior to expiration of the Term or if the Officer
Separates from Service (as defined in Paragraph 4(a) below) before a Change in
Control, this Agreement shall automatically terminate without any further
action; provided, however, that Paragraph 13 (regarding arbitration) shall
continue to apply to the extent the Officer disputes the termination of this
Agreement.



(c)
The obligations of the Company and the Officer under this Agreement which by
their nature may require either partial or total performance after its
expiration shall survive any such expiration.



(d)
The initial term of this Agreement, as it may be extended or terminated under
this Paragraph 3, is herein referred to as the “Term.”



4.
Severance Benefits. If, during the Protection Period (as defined in Paragraph
3(a)(ii) above), the Officer “Separates from Service” (as defined below) due to
termination of employment by the Company and its subsidiaries without “Cause”
(as defined in Paragraph 5(a)) or by the Officer due to “Constructive
Termination” (as defined in Paragraph 5(b)) (each, a “Qualifying Termination”),
the Officer shall be entitled to the severance benefits set forth in this
Paragraph 4. The term “Separation from Service” or “Separates from Service” for
purposes of this Agreement shall mean a “separation from service” within the
meaning of Section 409A of the Code. The Officer shall not be entitled to
severance benefits upon any other Separation from Service, including due to the
Officer’s death or Disability (as defined in Paragraph 5(c)). The payments and
benefits provided for under this Paragraph 4 shall be in lieu of (or offset by)
any other severance benefits or other benefits in exchange for a non-competition
agreement to which the Officer may have been entitled under any other plan,
program or policy of the Company (or subsidiary) or agreement covering the
Officer. Payment of the severance benefits set forth below shall be subject to
the Officer’s timely execution of a release that is not revoked as provided in
Paragraph 6 below and the Officer entering into the “Non-Compete Agreement” (as
defined and provided in Paragraph 7 below).



(a)
Salary and Bonus Amount. The Company will pay to the Officer thirty days after a
Qualifying Termination a lump sum cash amount equal to the product obtained by
multiplying (i) the sum of (A) salary at the annualized rate which was being
paid by the Company and/or subsidiaries to the Officer immediately prior to the
time of such termination or, if greater, at the time of the Change in Control
plus (B) the annual target bonus and/or any other annual





--------------------------------------------------------------------------------




cash bonus awards last determined for the Officer or, if greater, most recently
paid prior to the Change in Control, (ii) by two and one-half (2.5).


(b)
Pro-Rata Bonus. The Officer shall be entitled to receive a lump sum cash amount
based upon the actual performance for the year in which Separation from Service
occurs, pro-rated based on the number of days the Officer was employed during
such year. The pro-rata bonus will be paid not later than March 15th of the
calendar year that immediately follows the year of the Officer’s Qualifying
Termination.



(c)
Welfare Benefits. The Officer shall be entitled for a period of thirty (30)
consecutive months following the month in which a Qualifying Termination occurs
to receive medical, dental and life insurance benefits that are similar in all
material respects as those benefits provided under the Company’s employee
benefit plans, policies and programs to senior executives of Company who have
not terminated their employment (collectively, such benefits are referred to
hereinafter as the “Welfare Benefits”), at no greater monthly cost to the
Officer than the cost paid by such senior executives. If the Company cannot
provide such benefits under its employee benefit plans, policies and programs
the Company either shall provide such benefits to the Officer outside such
plans, policies and programs at no additional expense or tax liability to the
Officer or shall reimburse the Officer for the Officer’s cost to purchase such
benefits and for any tax liability for any such reimbursement. The continuation
period for medical and dental benefits Section 4980B of the Code (COBRA) shall
commence at the end the Officer’s Severance Period. Benefits otherwise
receivable by the Officer pursuant to this Paragraph 4(c) shall be reduced to
the extent comparable benefits are actually received by or made available to the
Officer (other than benefits available at the Officer’s sole expense pursuant to
COBRA) during the thirty (30) month continuation period provided in this
Paragraph 4(c) (and any such benefits actually received or made available to the
Officer shall be reported to the Company by the Officer).

To the extent the continuation of the Welfare Benefits under this Paragraph 4(c)
is, or ever becomes, taxable to the Officer and to the extent the Welfare
Benefits continue beyond the period in which the Officer would be entitled (or
would, but for this Agreement, be entitled) to continuation coverage under a
group health plan of the Company under COBRA if the Officer elected such
coverage and paid the applicable premiums, the Company shall administer such
continuation of coverage consistent with the following additional requirements
as set forth in Treas. Reg. § 1.409A-3(i)(1)(iv):
(i)
the Officer’s eligibility for Welfare Benefits in one year will not affect the
Officer’s eligibility for Welfare Benefits in any other year (disregarding any
limit on the amount of Welfare Benefits that may be reimbursed during such
continuation period);



(ii)
any reimbursement of eligible expenses will be made on or before the last day of
the year following the year in which the expense was incurred; and



(iii)
the Officer’s right to Welfare Benefits is not subject to liquidation or
exchange for another benefit.



(d)
Company Car Amount. If the Officer, as of the Qualifying Termination, either was
receiving a monthly car allowance or had a company-leased car, any such car
allowance will be discontinued as of the date of termination of employment and
any such company-leased car





--------------------------------------------------------------------------------




must be returned to the Company within thirty (30) days after the date of
termination of employment. No cash payment shall be made due to termination of
the company car amount.


(e)
Outplacement Services. In the event of a Qualifying Termination, the Company
shall provide to the Officer executive outplacement services provided on a
one-to-one basis by a senior counselor of a firm nationally recognized as a
reputable national provider of such services for up to six months, plus
evaluation testing, at a location mutually agreeable to the Parties.



(f)
Equity Awards. The vesting of the Officer’s Equity Awards shall be governed by
this Section 4(f). The term “Equity Award” shall mean stock options, stock
appreciation rights, restricted stock, restricted stock units, performance
shares or any other form of award that is measured with reference to the
Company’s common stock.

(g)



(i)
The vesting of the Officer’s Equity Awards that vest solely on the basis of
continued employment with the Company or any of its subsidiaries or affiliates
shall be accelerated solely by reason of a Change in Control only if the
surviving corporation or acquiring corporation following a Change in Control
refuses to assume or continue the Officer’s Equity Awards or to substitute
similar Equity Awards for those outstanding immediately prior to the Change in
Control. If such Officer’s Equity Awards are so continued, assumed or
substituted and at any time after the Change in Control the Officer incurs a
Qualifying Termination, then the vesting and exercisability of all such unvested
Equity Awards held by the Officer shall be accelerated in full and any
reacquisition rights held by the Company with respect to an Equity Award shall
lapse in full, in each case, upon such termination.



(ii)
The vesting of the Officer’s Equity Awards that vest, in whole or in part, based
upon achieving Performance Criteria shall be accelerated on a pro rata basis by
reason of a Change in Control. The pro rata vesting amount shall be determined
in good faith by the Compensation and Organization Committee based upon (A) the
extent to which the Performance Criteria for any such award has been achieved
after evaluating actual performance from the start of the performance period
until the date of the Change in Control and equitably adjusting performance
targets for the shortened period during which the Performance Criteria could be
achieved, and (B) the number of days the Officer was employed during the award’s
performance period as of the date of the Change in Control.



(iii)
For purposes of this Section 4(f), “Performance Criteria” means any business
criteria that apply to the Officer, a business unit, division, subsidiary,
affiliate, the Company or any combination of the foregoing.



(iv)
Enforcement of the terms of this Paragraph 4(f) shall survive termination of
this Agreement.



(h)
Limitation on Amounts. Notwithstanding any provision of this Agreement to the
contrary, if it is determined that part or all of the compensation and benefits
payable to the Officer (whether pursuant to the terms of this Agreement or
otherwise) before application of this Paragraph 4(g) would constitute “parachute
payments” under Section 280G of the Code, and the payment thereof would cause
the Officer to incur the 20% excise tax under Section 4999 of the Code (or its
successor), the following provisions shall apply:





--------------------------------------------------------------------------------




(i)
The amounts otherwise payable to or for the benefit of the Officer pursuant to
this Agreement (or otherwise) that, but for this Paragraph 4(g) would be
“parachute payments,” (referred to below as the “Total Payments”) shall be
reduced to an amount equal to three times the “base amount” (as defined under
Section 280G) less $1,000 in a manner that maximizes the net after-tax amount
payable to the Officer, as reasonably determined by the Consultant (as defined
below).



(ii)
All determinations under this Paragraph 4(g) shall be made by a nationally
recognized accounting, executive compensation or law firm appointed by the
Company (the “Consultant”) that is acceptable to the Officer on the basis of
“substantial authority” (within the meaning of Section 6662 of the Code). The
Consultant’s fee shall be paid by the Company. The Consultant shall provide a
report to the Officer that may be used by the Officer to file the Officer’s
federal tax returns.



(iii)
It is possible that payments will be made by the Company which should not have
been made (each, an “Overpayment”) due to the uncertain application of Section
280G of the Code at the time of a determination hereunder. In the event that
there is a final determination by the Internal Revenue Service, or a final
determination by a court of competent jurisdiction, that an Overpayment has been
made, any such Overpayment shall be repaid by the Officer to the Company
together with interest at the prime rate of interest in effect on the date of
such Overpayment; provided, however, that no amount shall be payable by the
Officer to the Company if and to the extent such payment would not reduce the
amount which is subject to taxation under Section 4999 of the Code.



By accepting severance benefits under this Paragraph 4, the Officer waives the
Officer’s right, if any, to have any payment made under this Paragraph 4 taken
into account to increase the benefits otherwise payable to, or on behalf of, the
Officer under any employee benefit plan, policy or program, whether qualified or
nonqualified, maintained by the Company.
5.
Definitions of “Cause,” “Constructive Termination,” and “Disability”.



(a)
For purposes of this Agreement, “Cause” means (i) the Officer’s conviction of
(or a plea of guilty or nolo contendere to) a felony or any other crime
involving moral turpitude, dishonesty, fraud, theft or financial impropriety; or
(ii) a determination by a majority of the Board in good faith that the Officer
has (A) willfully and continuously failed to perform substantially the Officer’s
duties (other than any such failure resulting from the Officer’s Disability or
incapacity due to bodily injury or physical or mental illness), after a written
demand for substantial performance is delivered to the Officer by the Board that
specifically identifies the manner in which the Board believes that the Officer
has not substantially performed the Officer’s duties, (B) engaged in illegal
conduct, an act of dishonesty or gross misconduct, or (C) willfully violated a
material requirement of the Company’s code of conduct or the Officer’s fiduciary
duty to the Company, including the covenant not to compete under Paragraph 7
below. No act or failure to act on the part of the Officer shall be considered
“willful” unless it is done, or omitted to be done, by the Officer in bad faith
and without reasonable belief that the Officer’s action or omission was in, or
not opposed to, the best interests of the Company or its subsidiaries. In order
to terminate the Officer’s employment for Cause, the Company shall be required
to provide the Officer a reasonable opportunity to be heard (with counsel)
before the Board, which shall include at least ten (10) business days of advance
written notice





--------------------------------------------------------------------------------




to the Officer. Further, the Officer’s attempt to secure employment with another
employer that does not breach the non-competition covenants set forth in
Paragraph 7 below shall not constitute an event of “Cause”.


(b)
For purposes of this Agreement, “Constructive Termination” means, without the
express written consent of the Officer, the occurrence of any of the following
during the Protection Period (as defined in Paragraph 3(a)(ii) above):



(i)
a material reduction in the Officer’s annual base salary as in effect
immediately prior to a Change in Control or as the same may be increased from
time to time, and/or a material failure to provide the Executive with an
opportunity to earn annual incentive compensation and long-term incentive
compensation at least as favorable as in effect immediately prior to a Change in
Control or as the same may be increased from time to time;



(ii)
a material diminution in the Officer’s authority, duties, or responsibilities as
in effect at the time of the Change in Control;



(iii)
a material diminution in the authority, duties, or responsibilities of the
supervisor to whom the Officer is required to report (it being understood that
if the Officer reports to the Board, a requirement that the Officer report to
any individual or body other than the Board will constitute “Constructive
Termination” hereunder);



(iv)
a material diminution in the budget over which the Officer retains authority;



(v)
the Company’s requiring the Officer to be based anywhere outside a fifty mile
radius of the Company’s offices at which the Officer is based as of immediately
prior to a Change in Control (or any subsequent location at which the Officer
has previously consented to be based) except for required travel on the
Company’s business to an extent that is not substantially greater than the
Officer’s business travel obligations as of immediately prior to a Change in
Control or, if more favorable, as of any time thereafter; or



(vi)
any other action or inaction that constitutes a material breach by the Company
or any of its subsidiaries of the terms of this Agreement.



In no event shall the Officer be entitled to terminate employment with the
Company on account of “Constructive Termination” unless the Officer provides
notice of the existence of the purported condition that constitutes
“Constructive Termination” within a period not to exceed ninety (90) days of its
initial existence, and the Company fails to cure such condition (if curable)
within thirty (30) days after the receipt of such notice.
(c)
For purposes of this Agreement, “Disability” means the Officer’s inability, due
to physical or mental incapacity resulting from injury, sickness or disease, for
one hundred and eighty (180) days in any twelve-month period to perform his
duties hereunder.



6.
Release. The Officer agrees that the Company will have no obligations to the
Officer under Paragraph 4 above until the Officer executes a release in
substantially the form which is attached as Exhibit A to this Agreement and,
further, will have no further obligations to the Officer under Paragraph 4 if





--------------------------------------------------------------------------------




the Officer revokes such release. The Officer shall have 21 days after a
Qualifying Termination to consider whether or not to sign the release. If the
Officer fails to return an executed release to the Company’s Vice President of
Human Resources within such 21 day period, or the Officer subsequently revokes a
timely filed release, the Company shall have no obligation to pay any amounts or
benefits under Paragraph 4 of this Agreement.


7.
Non-Compete Agreement. By signing this Agreement, the Officer specifically
acknowledges that the Severance Benefits payable under Paragraph 4 are expressly
conditioned upon the Officer entering into the Non-Compete Agreement in
substantially the same form as attached as Exhibit B to this Agreement
(“Non-Compete Agreement”) within 21 days after a Qualifying Termination. The
Officer agrees that it is the intention of the parties that the Severance
Benefits provided to Officer under Paragraph 4 of this Agreement are conditioned
upon strict compliance with the Non-Compete Agreement by the Officer. If the
Officer breaches (or threatens to breach) any obligations under the Non-Compete
Agreement, then, in addition to any other legal or equitable remedies that may
be available to the Company, its subsidiaries or affiliates, under the
Non-Compete Agreement or otherwise:



(a)
the Officer shall forthwith repay to the Company a percentage of the total lump
sum amount paid by the Company to the Officer under Paragraph 4(a) and 4(b)
equal to X/12, where X equals 36 less the number of months from Separation from
Service to the date of the Officer’s breach (or threatened breach) of the
Non-Compete Agreement;



(b)
the Officer shall not be entitled to receive any further Welfare Benefits at the
Company’s expense as provided for Paragraph 4(c) or reimbursement or other
payment of outplacement assistance under Paragraph 4(e); and



(c)
all unvested Equity Awards shall forthwith be cancelled and terminated,
notwithstanding the provisions of any agreements to the contrary.



The Officer agrees that should all or any part or application of the Non-Compete
Agreement be held or found invalid or unenforceable for any reason whatsoever by
a court of competent jurisdiction in an action between the Officer and the
Company (and/or its subsidiaries), the Company nevertheless shall be entitled to
take the actions described in Paragraph 7(a), (b) and (c) above, if the Officer
breaches or threatens to breach any of the obligations set forth in the
Non-Compete Agreement. The provisions of this Paragraph 7 shall survive
termination of this Agreement. The parties agrees that any prior written
agreement, arrangement or understanding between the Officer and the Company, its
subsidiaries or affiliates relating to the Officer’s post-employment
obligations, including any covenant not to compete, shall not apply to any
employment termination on and after a Change in Control, and the Company, its
subsidiaries and affiliates shall have no payment obligations under any such
agreement, arrangement or understanding.
8.
No Interference with Other Vested Benefits. Regardless of the circumstances
under which the Officer may terminate from employment, the Officer shall have a
right to any benefits under any employee benefit plan, policy or program
maintained by the Company which the Officer had a right to receive under the
terms of such employee benefit plan, policy or program after a termination of
the Officer’s employment without regard to this Agreement. The Company shall
within thirty (30) days of Separation from Service pay the Officer any earned
but unpaid base salary and bonus, shall promptly pay the Officer for any earned
but untaken vacation and shall promptly reimburse the Officer for any incurred
but unreimbursed expenses which are otherwise reimbursable under the Company’s
expense





--------------------------------------------------------------------------------




reimbursement policy as in effect for senior executives immediately before the
Officer’s employment termination.


9.
Consolidation or Merger. If the Company is at any time before or after a Change
in Control merged or consolidated into or with any other corporation,
association, partnership or other entity (whether or not the Company is the
surviving entity), or if substantially all of the assets thereof are transferred
to another corporation, association, partnership or other entity, the provisions
of this Agreement will be binding upon and inure to the benefit of the
corporation, association, partnership or other entity resulting from such merger
or consolidation or the acquirer of such assets (collectively, “acquiring
entity”) unless the Officer voluntarily elects not to become an employee of the
acquiring entity as determined in good faith by the Officer. Furthermore, in the
event of any such consolidation or transfer of substantially all of the assets
of the Company, the Company shall enter into an agreement with the acquiring
entity that shall provide that such acquiring entity shall assume this Agreement
and all obligations and liabilities under this Agreement; provided, that the
Company’s failure to comply with this provision shall not adversely affect any
right of the Officer hereunder. This Paragraph 9 will apply in the event of any
subsequent merger or consolidation or transfer of assets.

In the event of any merger, consolidation or sale of assets described above,
nothing contained in this Agreement will detract from or otherwise limit the
Officer’s right to or privilege of participation in any restricted stock plan,
bonus or incentive plan, stock option or purchase plan, profit sharing, pension,
group insurance, hospitalization or other compensation or benefit plan or
arrangement which may be or become applicable to officers of the corporation
resulting from such merger or consolidation or the corporation acquiring such
assets of the Company.
In the event of any merger, consolidation or sale of assets described above,
references to the Company in this Agreement shall, unless the context suggests
otherwise, be deemed to include the entity resulting from such merger or
consolidation or the acquirer of such assets of the Company.
10.
No Mitigation. The Company agrees that the Officer is not required to seek other
employment after a Qualifying Termination or to attempt in any way to reduce any
amounts payable to the Officer by the Company under Paragraph 4 of this
Agreement. Further, except as expressly provided in Paragraph 4(d), the amount
of any payment or benefit provided for in this Agreement shall not be reduced by
any compensation earned by the Officer as the result of employment by another
employer, by retirement benefits, by offset against any amount claimed to be
owed by the Officer to the Company, or otherwise.



11.
Payments. All payments provided for in this Agreement shall be paid in cash in
United States funds from the general funds of the Company and its subsidiaries
drawn on the United States location of a bank and paid in bank or cashier’s
check. The Company shall not be required to establish a special or separate fund
or other segregation of assets to ensure such payments.



12.
Tax Withholding; Section 409A.

(a)
All payments made by the Company to the Officer or the Officer’s dependents,
beneficiaries or estate will be subject to the withholding of such amounts
relating to tax and/or other payroll deductions as may be required by law.



(b)
It is intended that each installment of payment or benefits provided under this
Agreement be treated as separate “payments” for purposes of Section 409A of the
Code. The parties intend that the benefits and payments provided under this
Agreement shall be exempt from, or comply with, the requirements of Section 409A
of the Code. Notwithstanding the foregoing, the





--------------------------------------------------------------------------------




Company shall in no event be obligated to indemnify the Officer for any taxes or
interest that may be assessed by the IRS pursuant to Section 409A of the Code.


13.
Arbitration.



(a)
The Parties shall submit any disputes arising under this Agreement to an
arbitration panel conducting a binding arbitration in Rogers, Connecticut or at
such other location as may be agreeable to the parties, in accordance with the
National Rules for the Resolution of Employment Disputes of the American
Arbitration Association in effect on the date of such arbitration (the “Rules”),
and judgment upon the award rendered by the arbitrator or arbitrators may be
entered in any court having jurisdiction thereof; provided, however, that
nothing herein shall impair the Company’s right to seek equitable relief for any
breach or threatened breach under Paragraph 7 of this Agreement. The award of
the arbitrators shall be final and shall be the sole and exclusive remedy
between the Parties regarding any claims, counterclaims, issues or accountings
presented to the arbitration panel.



(b)
The Parties agree that the arbitration panel shall consist of one (1) person
mutually acceptable to the Company and the Officer, provided that if the Parties
cannot agree on an arbitrator within thirty (30) days of filing a notice of
arbitration, the arbitrator shall be selected by the manager of the principal
office of the American Arbitration Association in Hartford County in the State
of Connecticut. Any action to enforce or vacate the arbitrator’s award shall be
governed by the federal Arbitration Act, if applicable, and otherwise by
applicable state law.



(c)
If either Party pursues any claim, dispute or controversy against the other in a
proceeding other than the arbitration provided for herein, the responding party
shall be entitled to dismissal or injunctive relief regarding such action and
recovery of all costs, losses and attorney’s fees related to such action.



(d)
All of Officer’s reasonable costs and expenses incurred in connection with such
arbitration shall be paid in full by the Company promptly on written demand from
the Officer, including the arbitrators’ fees, administrative fees, travel
expenses, out-of-pocket expenses such as copying and telephone, court costs,
witness fees and attorneys’ fees; provided, however, the Company shall pay no
more than $50,000 per year in attorneys’ fees unless a higher figure is awarded
in the arbitration, in which event the Company shall pay the figure awarded in
the arbitration.



(e)
Reimbursement of reasonable costs and expenses under Paragraph 13(d) shall be
administered consistent with the following additional requirements as set forth
in Treas. Reg. § 1.409A-3(i)(1)(iv): (1) the Officer’s eligibility for benefits
in one year will not affect the Officer’s eligibility for benefits in any other
year; (2) any reimbursement of eligible expenses will be made on or before the
last day of the year following the year in which the expense was incurred; and
(3) the Officer’s right to benefits is not subject to liquidation or exchange
for another benefit. Notwithstanding the foregoing, reimbursement for benefits
under this Paragraph 13 shall commence no earlier than six months and a day
after the Officer’s Separation from Service.



(f)
The Officer acknowledges and expressly agrees that this arbitration provision
constitutes a voluntary waiver of trial by jury in any action or proceeding to
which the Officer or the Company may be parties arising out of or pertaining to
this Agreement.





--------------------------------------------------------------------------------




14.
Assignment; Payment on Death.



(a)
The provisions of this Agreement shall be binding upon and shall inure to the
benefit of the Officer, the Officer’s executors, administrators, legal
representatives and assigns and the Company and its successors.



(b)
In the event that the Officer becomes entitled to payments under this Agreement
and subsequently dies, all amounts payable to the Officer hereunder and not yet
paid to the Officer at the time of the Officer’s death shall be paid to the
Officer’s beneficiary. No right or interest to or in any payments shall be
assignable by the Officer; provided, however, that this provision shall not
preclude the Officer from designating one or more beneficiaries to receive any
amount that may be payable after the Officer’s death and shall not preclude the
legal representatives of the Officer’s estate from assigning any right hereunder
to the person or persons entitled thereto under the Officer’s will or, in the
case of intestacy, to the person or persons entitled thereto under the laws of
intestacy applicable to the Officer’s estate. The term “beneficiary” as used in
this Agreement shall mean the beneficiary or beneficiaries so designated by the
Officer to receive such amount or, if no such beneficiary is in existence at the
time of the Officer’s death, the legal representative of the Officer’s estate.



(c)
No right, benefit or interest hereunder shall be subject to anticipation,
alienation, sale, assignment, encumbrance, charge, pledge, hypothecation, or
set-off in respect of any claim, debt or obligation, or to execution,
attachment, levy or similar process, or assignment by operation of law. Any
attempt, voluntary or involuntary, to effect any action specified in the
immediately preceding sentence shall, to the full extent permitted by law, be
null, void and of no effect.



15.
Amendments and Waivers. Except as otherwise specified in this Agreement, this
Agreement may be amended, and the observance of any term of this Agreement may
be waived (either generally or in a particular instance and either retroactively
or prospectively), only with the written consent of the Parties.



16.
Integration. The terms of this Agreement shall supersede any prior agreements,
understandings, arrangements or representations, oral or otherwise, expressed or
implied, with respect to the subject matter hereof which have been made by
either Party. By signing this Agreement, the Officer releases and discharges the
Company from any and all obligations and liabilities heretofore or now existing
under or by virtue of such prior agreements.



17.
Notices. For the purpose of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given (a) on the date of delivery if delivered by hand, (b) on the
date of transmission, if delivered by confirmed facsimile, (c) on the first
business day following the date of deposit if delivered by guaranteed overnight
delivery service, or (d) on the fourth business day following the date delivered
or mailed by United States registered or certified mail, return receipt
requested, postage prepaid, addressed as follows:

If to the Officer: at the address (or to the facsimile number) shown on the
records of the Company.












--------------------------------------------------------------------------------




If to the Company:
Vice President Finance and Chief Financial Officer
Rogers Corporation
One Technology Drive
PO Box 188
Rogers, CT 06263
or to such other address as either Party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
18.
Severability. Any provision of this Agreement held to be unenforceable under
applicable law will be enforced to the maximum extent possible, and the balance
of this Agreement will remain in full force and effect.



19.
Headings of No Effect. The paragraph headings contained in this Agreement are
included solely for convenience or reference and shall not in any way affect the
meaning or interpretation of any of the provisions of this Agreement.



20.
Not an Employment Contract. This Agreement is not an employment contract and
shall not give the Officer the right to continue in employment by Company or any
of its subsidiaries for any period of time or from time to time. This Agreement
shall not adversely affect the right of the Company or any of its subsidiaries
to terminate the Officer’s employment with or without cause at any time.



21.
Governing Law. This Agreement and its validity, interpretation, performance and
enforcement shall be governed by the laws of the Commonwealth of Massachusetts
(without reference to the choice of law principles thereof).



22.
Counterparts. This Agreement may be executed in counterparts, each of which will
be deemed an original, but all of which together will constitute one and the
same instrument.







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
officers thereto duly authorized, and the Officer has signed this Agreement.


 
 
 
ROGERS CORPORATION
 
 
 
 
 
 
 
 
 
 
Date:
 
 
By:
 
 
 
 
 
Name: _____________________
 
 
 
 
Its:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Date:
 
 
OFFICER:
 
 
 




 



























--------------------------------------------------------------------------------




EXHIBIT A


GENERAL RELEASE AND SETTLEMENT AGREEMENT
This General Release and Settlement Agreement (hereinafter “Agreement”) is made
as of the “Effective Date” (as defined in Section 6(f) below) by and between
__________________ (hereinafter “_________”) and ROGERS CORPORATION (hereinafter
“Rogers”). The purpose of this Agreement is to fully and finally dispose of all
issues regarding ______________’s employment and separation from employment with
Rogers under the Officer Special Severance Agreement as described below.
1.The parties agree and acknowledge that there is good and sufficient
consideration for the settlement of any and all issues between ______________
and Rogers and for the mutual promises contained herein. Also, the parties agree
and acknowledge that the terms of this Agreement are fair and equitable,
reflecting both the corporate interests of Rogers and its recognition of
______________’s years of valuable service.


2.______________ is voluntarily entering into this Agreement of his own free
will and without influence by Rogers or any of its present or former officers,
representatives, agents or employees. ______________ was advised of his right to
be represented by his own legal counsel regarding this matter. ______________
understands that he may take as long as twenty-one (21) days to consider this
Agreement before signing it. ______________’s execution of this Agreement before
the expiration of that period will constitute his representation and warranty
that he has decided that he does not need any additional time to decide whether
to execute it.


3.This Agreement constitutes the complete understanding between the parties. Its
purpose is to resolve any and all disputes or potential disputes without any
party incurring additional time and expense. All agree that full settlement
would best serve all interests.


4.______________ represents and warrants that he has the authority to enter into
this Agreement, and that he has not assigned any claims being released under
this Agreement to any person or entity.


5.Neither the negotiation, undertaking or execution of this Agreement shall
constitute an admission by Rogers of a violation of any federal or state
constitution, statute or regulation, or common law right, whether in contact or
in tort.


6.By accepting the terms of this Agreement, ______________, for himself, his
heirs, executors and administrators, releases and forever discharges the
Released Parties of and from any and all liability in manner of suits, claims,
charges or demands whatsoever, whether in law or in equity, under federal, state
and municipal constitutions, statutes, charters, regulations and common law,
including, but not limited to, the Family and Medical Leave Act under Federal
and State laws, discrimination or retaliation claims under the Age
Discrimination in Employment Act of 1967, as amended, 29 U.S.C. § 621 et seq.
(the “ADEA”), Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §
2000 et seq., the Employee Retirement Income Security Act of 1974, 29 U.S.C. §
1001 et seq., the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq.,
the Connecticut Fair Employment Practices Act, Conn. Gen. Stat. § 46 (a) - 51 et
seq., any and all claims for violation of any public policy having any bearing
whatsoever on the terms or conditions of ______________’s employment or
cessation of employment by Rogers; all claims for relief or other benefits under
any federal, state, or local statute, ordinance, regulation, rule of decision,
or principle of common law, all claims that the Released Parties engaged in
conduct prohibited on any basis under any federal, state, or local statute,
ordinance, regulation, rule of decision, or principle of common law, and all
claims against the Released Parties, whether in contract, expressed or implied,
or in tort, including, but not limited to, breach of covenant of good faith and
fair dealing, breach of contract - expressed or implied, defamation, slander,
the tortious or wrongful discharge from employment, claims for outplacement
services, the intentional or negligent infliction of emotional or mental
distress, claims of inducement, promissory estoppel, collateral estoppel, fraud,
misrepresentation - negligent or intentional, and including any claims for
attorneys’ fees or costs. This is a good and final release of all claims of
every nature and kind whatsoever, and, by this Agreement, ______________
releases the Released Parties from all claims that are known




--------------------------------------------------------------------------------




and unknown, suspected and unsuspected, arising out of his employment and
separation from employment with Rogers, except for claims for unemployment or
workers’ compensation, unpaid wages and retirement benefits (e.g., 401(k) and
pension benefits).


The term “Released Parties” used immediately above means Rogers, all of its
related companies, subsidiaries and affiliates, their successors and assigns,
and all of its and their present, former and future officers, representatives,
agents or employees.
Rogers, on behalf of itself and all of its related companies, subsidiaries and
affiliates, their successors and assigns releases ______________, his heirs and
assigns from any and all liability in manner of suits, claims, charges or
demands whatsoever, whether in law or in equity, under federal, state and
municipal constitutions, statutes, charters, regulations and common law with
respect to all acts or omissions taken or not taken, as the case may be, by him
in good faith in the reasonable belief such acts or omissions were in the best
interest of Rogers and its shareholders.
______________ acknowledges that certain states provide that a general release
of claims does not extend to claims which the person executing the release does
not know or suspect to exist in his favor at the time of executing the release
which, if known by him, may have materially affected his entering the release of
claims. Being aware that such statutory protection may be available to him,
______________ expressly, voluntarily and knowingly waives any arguable benefit
or protection of any such statute in executing this Agreement, known or unknown.
______________ acknowledges and understands that the release of claims under the
ADEA is subject to special waiver protections under 29 U.S.C. § 626(f). In
accordance with that section, ______________ specifically agrees that he is
knowingly and voluntarily releasing and waiving any rights or claims of
discrimination under the ADEA. In particular, he acknowledges that he
understands the following:
(a)he is not waiving rights or claims for age discrimination under the ADEA that
may arise after the date he signs this Agreement;


(b)he is waiving rights or claims for age discrimination under the ADEA in
exchange for the consideration set forth in Section 12 of this Agreement, which
is in addition to anything of value to which he is already entitled;


(c)he is hereby advised to consult with an attorney before signing this
Agreement;


(d)he has twenty-one (21) days within which to consider this Agreement, which
will expire at 11:59 p.m. and must be postmarked or received in person by DATE;


(e)he understands that for a period of seven (7) days after his execution of
this Agreement, he may revoke this Agreement after execution by notifying Rogers
in writing. Such writing must be received by Rogers by 11:59 p.m. on the seventh
consecutive day after his execution of this Release of Claims at the following
address:


Rogers Corporation
Vice President of Human Resources
PO Box 188
Rogers, CT 06263-0188


(f)he understands that this Agreement will not become effective or enforceable
unless and until he has not revoked it and the applicable revocation period set
forth above has expired. The date on which the revocation period expires, if
______________ does not first revoke it, is the Effective Date of this
Agreement; and


(g)he understands that nothing in this Agreement restricts his right to
challenge the validity of the General Release of ADEA claims, to file a charge
with the EEOC or to participate or cooperate in EEOC investigations or
proceedings.








--------------------------------------------------------------------------------




7.______________ agrees that by this Agreement, he is expressly waiving his
right to bring or pursue any judicial action, any administrative agency or
action, any contractual action, any statutory action or procedure or any action
which he could have brought with respect to any matter arising from his
employment with Rogers and separation therefrom with Rogers, provided, however,
that this Agreement shall not preclude ______________ from seeking unemployment
compensation or workers’ compensation benefits, nor shall it constitute a waiver
with respect to any claims he may have for retirement benefits (e.g., 401(k) and
pension benefits). ______________ also agrees that by entering into this
Agreement, he is waiving any right he may have to seek or accept damages or
relief of any kind with respect to the claims released by this Agreement or by
reason of termination of his employment.


8.______________ agrees to abide in full with the terms of his Officer Special
Severance Agreement with Rogers, dated (________), which is specifically
incorporated herein as terms of this Agreement.


9.______________ agrees to return promptly all Rogers’ property in his
possession including, but not limited to, credit cards, keys, company files and
internal documents, and any office/computer equipment which has been available
for his personal use.


10.This Agreement may be used as evidence in a subsequent proceeding in which
any of the parties allege a breach of this Agreement.


11.______________ understands that regardless of whether or not he enters into
this Agreement, he will be paid for all earned but unpaid wages as of his
termination date and all accrued but unused vacation.


12.In consideration of entering into this Agreement, following the Effective
Date, Rogers will provide the Severance Benefits as set forth in the Officer
Special Severance Agreement.


13.______________ has carefully read this Agreement and fully understands its
contents and significance, and he acknowledges that he has not relied upon any
representation or statement, written or oral, not set forth in this document. He
fully understands that this Agreement constitutes a waiver of all rights
available under federal and state statutes, municipal charter and common law,
with regard to any matter related to his employment with Rogers, and separation
therefrom with Rogers.


14.______________ agrees not to disclose the contents of the provisions of this
Agreement, its terms or conditions or the circumstances that resulted in or
followed ______________’s separation from employment, to any party, excluding
immediate family, except as required by law or as is reasonably necessary for
purposes of securing counsel from his attorney, accountant or financial adviser.
______________ and Rogers both agree not to make any statement, publicly or
privately, written or verbal, to any third parties which may disparage or injure
the goodwill, reputation and business standing of you or the Company. In the
event of any violation of this provision, and the Agreement, either party may
seek all appropriate legal and equitable relief. Nothing in this Section 14 is
intended to impose restrictions on either party beyond those that are permitted
by law.


15.This Agreement represents the complete understanding of the parties and no
other promises, or agreements, shall be binding or shall modify this Agreement,
unless in writing, signed by these parties.


16.______________ agrees that the terms of this Agreement shall be interpreted
in accordance with the laws of the State of Connecticut.


17.If any term or provision of this Agreement, or any application thereof to any
circumstances, is declared invalid, in whole or in part, or otherwise
unenforceable, such term or provision or application shall be deemed to have
been modified to the minimum extent necessary for it to be enforceable, and
shall not affect other terms or provisions or applications of this Agreement.








--------------------------------------------------------------------------------




________________________
Name: __________________




________________________
Date








ROGERS CORPORATION






By: _____________________


Its:




________________________
Date




EXHIBIT B


NON-COMPETE AGREEMENT


This Agreement is made on ______________________________(date), by and between
Rogers Corporation (referred to as “Rogers”) and me,
_____________________________, an employee, on behalf of ourselves, our heirs,
successors and assigns. As used hereinafter, “Rogers” means Rogers Corporation
and all subsidiaries and other companies owned or controlled by it as well as
any predecessor company, and any company or business acquired by Rogers. This
Agreement replaces in its entirety without any action by Rogers or me any
existing Agreement entered into by Rogers and me relating to the same subject
matter.
Rogers requires that I complete and execute this Agreement. But for my execution
of this Agreement, I would not be eligible for the provisions of my Officer
Special Severance Agreement signed by me on ________________.
Accordingly, Rogers and I agree as follows:
1.
I have had a full and complete opportunity to discuss, consider and understand
each provision of this Agreement, and agree that the terms of this Agreement are
fair and reasonable.



2.
I understand that Rogers invests substantial time, money and other resources
training and developing its employees, and I agree that for a period of two (2)
years following the termination of my employment for whatever reason, I will not
solicit or recruit any of Rogers employees, whether directly or indirectly, to
terminate their employment with Rogers.







--------------------------------------------------------------------------------




3.
Rogers develops and manufactures specialty polymer composite materials and
components mainly for the imaging, communications, computer and peripheral,
consumer products and transportation markets. It has consistently allocated
considerable resources towards research and development activities with respect
to its products, and it has devoted a substantial amount of time and effort and
incurred significant costs in developing and maintaining its customers. I
acknowledge that: (a) Rogers products are highly specialized items which have
lengthy developmental periods; (b) the identity and particular needs of Rogers
customers are not generally known in the industry; (c) Rogers has a proprietary
interest in the identity of its customers and customer lists; and (d) the
documents and information regarding Rogers products, processes, inventions,
research, development, formulae, manufacturing and testing methods, business
plans, customer or supplier identification, product cost and profit information,
and the specialized requirements of Rogers customers are highly confidential and
are regarded as trade secrets, commonly referred to at Rogers as “Proprietary
Information”.



4.
During the term of employment by Rogers, there may have been imparted to me,
Proprietary Information of a business or technical nature. I understand I may
have had access to Proprietary Information owned by or on behalf of Rogers
and/or used in the course of its business. I will not directly or indirectly
disclose any such Proprietary Information to any person or entity other than
Rogers; use any such Proprietary Information in any way other than as authorized
herein; or assist any person or entity other than Rogers to secure any benefit
from such Proprietary Information, without the written consent of the Chief
Executive Officer of Rogers.



5.
All files, drawings, documents photographs, manuals, equipment, computer data or
programs, electronic media, customer lists, other records and the like (and all
copies thereof) which relate in any way to Rogers business (whether or not
prepared, constructed, used or observed by me during my period of employment
with Rogers) are and remain Rogers sole and exclusive property, and I agree to
return said items (except for reprints or copies of published public
information) to Rogers immediately upon the termination of my employment, and
shall never deliver any such item (or any description thereof) to any person or
entity, other than Rogers.



6.
All ideas, processes, discoveries, inventions, computer programs and software,
improvements and suggestions, whether they be patentable or not, made, devised,
conceived, developed or perfected by me alone or with any other person or
persons during the term of employment by Rogers or within six (6) months
thereafter, which are in any way reasonably related to the products, apparatus,
components thereof, or modified for use, developed, under development or
pertaining to the business (including research and development) of Rogers
(otherwise referred to as “Developments”), will be the sole and exclusive
property of Rogers, and I agree to sell, transfer, and assign to Rogers, its
successors and assigns, my entire right, title and interest in and to all such
Developments.



7.
In order to protect Rogers against disclosure of any such Proprietary
Information, I agree, as further consideration for my Officer Special Severance
Agreement, that for a period of two years after termination of employment with
Rogers (for whatever reason), I will not, without first obtaining written
permission from the Chief Executive Officer of Rogers, engage in, render
services, either as an employee, consultant or independent contractor, or become
associated in any way, either directly or indirectly, in the research,
development, manufacture, use or sale of any product which is the same as,
similar to or is competitive with any product, development or research activity
of Rogers with respect to which at any time during the two years preceding
termination of employment with Rogers, or a company acquired by Rogers,





--------------------------------------------------------------------------------




my work has been directly or indirectly concerned, or with respect to which I
have acquired knowledge of any Proprietary Information. Rogers will enforce the
provisions of this non-compete paragraph only for certain technical, sales,
marketing or management employees.


8.
Before I accept an offer to become associated with an organization which may
have a product which may violate this agreement as described above, I agree to
provide Rogers with the following information: the name of the company, division
or product line, job duties and title. Upon receiving sufficient information to
make a determination, Rogers may release me or enforce the terms of this
agreement.



9.
I acknowledge that I am free to enter into this Agreement without violating any
obligations to any other person or company and that I will not make any
unauthorized use of the Proprietary Information. I agree that following
termination of my employment with Rogers, I will make the terms of this
Agreement known to any subsequent employer if such employer is engaged in any
business similar to or competitive with any product of Rogers.



10.
If any provision of this Agreement is found to be invalid or unenforceable, it
shall not affect the remaining provisions of this Agreement. Further, a court
shall have the authority to reform and rewrite the “invalid or unenforceable”
provision, so it will be valid and enforceable.

11.
Any prior service that I have had with a company which is acquired by, merged
with, or otherwise becomes affiliated with Rogers through joint venture or other
corporate transaction will be deemed to be continuous employment by Rogers for
all purposes of this Agreement.



12.
In the event that I am assigned by Rogers to work for any other company or
organization which is a subsidiary or joint venture of or is otherwise
affiliated with, Rogers or which is a successor company by way of acquisition,
merger or other corporate transaction, such employment will be deemed to be
continuous employment by Rogers for the purpose of this Agreement.



13.
Rogers’ failure to enforce the terms of another Agreement similar to this with
another employee, shall not constitute a waiver of any term or provision in this
Agreement.



14.
This Agreement shall be subject to the laws of the State of Connecticut and any
dispute arising herein will be heard in the appropriate state or federal court,
as applicable, within this jurisdiction.



15.
I acknowledge that full compliance with the terms of this Agreement is necessary
to protect the business and goodwill of Rogers and that a breach of this
Agreement will irreparably and continually harm Rogers, for which money damages
may not be adequate. Consequently, I understand that, in the event I breach or
threaten to breach any of these covenants, Rogers shall be entitled to both (a)
a preliminary or permanent injunction in order to prevent the continuation of
such harm and (b) money damages insofar as they can be determined. Nothing in
this Agreement, however, will be construed to prohibit Rogers from also pursuing
any other remedy, Rogers and I having agreed that all remedies are cumulative.



16.
No alteration or modification to any of the provisions of this Agreement shall
be valid unless made in writing and signed by both Rogers and me.







--------------------------------------------------------------------------------






 
 
 
 
Employee signature
 
Social Security #
 
Date





 
 
 
 
Accepted for Rogers Corporation
 
Title
 
Date















ACKNOWLEDGEMENT






I acknowledge that the Officer Special Severance Agreement with an Effective
Date of July 31, 2015 signed between myself and Rogers Corporation supersedes
any prior agreements, understandings, arrangements or representations, oral or
otherwise, expressed or implied, with respect to the subject matter thereof
which have been made by either party. By signing this Acknowledgment, I release
and discharge Rogers Corporation from any and all obligations and liabilities
heretofore or now existing under or by virtue of such prior agreements.




Officer: _________________________


Name: _________________________


Date: ________________




